Order reversed on the law, without costs, and motion denied, without costs. The judgment of divorce herein severed the relationship of husband and wife, and the order under review, awarding counsel fee to the plaintiff in resisting the husband’s appeal from an order denying his motion to amend the final decree by reducing the alimony, does not come within the statutory provisions relating to counsel fees. (Civ. Prac. Act, § 1169.) Nor had the court inherent jurisdiction to grant such relief. (Lake v. Lake, 194 N. Y. 179.) Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.